Citation Nr: 1822906	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-31 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a neck disability.  


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a current disability associated with headaches or experienced persistent or recurrent headache symptoms during the period at issue.  

2.  The preponderance of the evidence is against a finding that the Veteran has a current neck disability or experienced persistent or recurrent symptoms of a neck disability during the period at issue.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for headaches have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for entitlement to service connection for a neck disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303(2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  VA has not obtained current examinations of the Veteran's headaches and neck in this case because there is no evidence of a current diagnosed relevant disability or persistent or recurrent symptoms of such disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 U.S.C. § 1110.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

In this case, the Board finds that the preponderance of the evidence is against a finding that the Shedden elements are met.  The Board notes that the record does show the Veteran reported frequent headaches and intermittent low back pain many years prior to the period at issue.  See, e.g., December 1992 VA examination.  However, there is no evidence in the record that the Veteran had a current diagnosis associated with headaches or a neck disability during the period at issue.  Pertinent records show the Veteran was negative for relevant symptoms.  There is no contention or evidence in regard to an event, injury, or manifestation during service relating to headaches or a neck disability.  Furthermore, there is no compelling evidence or contention on appeal from the Veteran indicating she experiences recurrent symptoms of headaches or a neck disability related to her service.  

While a March 2014 report of contact in the file indicates the Veteran wished to pursue claims for service connection for headaches and a neck disability,  subsequent correspondence from the Veteran indicates she never "put in" for these claims.  See, e.g., Veteran's April 2014 Notice of Disagreement.  Nevertheless, the Veteran did not withdraw the claims on appeal, and recent correspondence pertinent to the appeal indicates it is the Veteran's intention that the Board proceed with adjudication of the issues.  The Board ultimately finds that the Veteran's claims must be denied because the preponderance of the evidence is against a finding that the Veteran has a current headache or neck disability.  


ORDER

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for a neck disability is denied.    




____________________________________________
Donnie R. Hachey  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


